Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 5-9, 11-17 and 19-20 are presented for examination 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/24/2020 was filed after the PTAB decision 
on 8/30/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1, 5-9, 11-17 and 19-20 are allowed. 
Following are the reasons for allowance. 
Cited prior art of Millman (US Pub: 20080140413) and further in view of  Jarvis ( US Pub: 20170242657)  or any combination searched or made in record fails to teach the concept of claims 1, 6 and 20 as a whole including “in response to receiving an input from a first user indicating that the first user intends to record audio content targeted towards one or more children, causing capture and storage of audio content in a library of one or more recorded audio files; receiving input from the first user indicating at least one bibliographic word or phrase that identifies the audio content; associating the stored audio content with the at least one bibliographic word or phrase in the library of one or more recorded audio files; receiving a voice input from a subsequent user; analyzing characteristics of the voice input; detecting one or more characteristics of the voice input; determining, based on the detected one or more characteristics, that the subsequent user is a child; in response to determining that the subsequent user is a child, biasing speech recognition in respect of the voice input towards recognition of one or more bibliographic words or phrases associated with one or more stored audio files in the library that were 
Refer to Patent Board decision from 8/30/2021. 
Board notes : “We do not agree with the Examiner’s finding that the cited portion of Jarvis supplies the teaching missing from Millman. The Examiner is correct that Jarvis teaches determining whether a registered user is speaking, and that registered user information may include the age of the user, which would allow Jarvis to determine whether the user is a child. Jarvis {J 18, 24, 25. Jarvis does suggest that such identification of the user as a child would enable its system to apply parental control settings or other restrictions that would prohibit a child user from accessing certain content.”
Board agrees with the appellant  that the cited portion of Jarvis lacks a teaching or suggestion of biasing speech recognition towards recognition of one or more words or phrases associated with stored audio files in the library that were recorded for one or more children. Appeal Br. 16. In the absence of a teaching or suggestion concerning this specific limitation of the independent claims, we find that the combination of Millman and Jarvis fails to teach or suggest all of the elements of the independent claims.

Finally the newly filed reference in the IDS does not overcome the limitations cited within the independent claims, hence the claims are allowable. 
JP 2016535893 teaches  limit the types of actions that children can perform on their user devices, such as limiting the content that children can access. However does not teach or suggest the concept of biasing speech recognition towards recognition of one or more words or phrases associated with stored audio files in the library that were recorded for one or more children

JP 2010085522 relates to providing a content-retrieving device capable of retrieving contents making each user feel that recognition accuracy is high, taking the preference of the user into consideration, where the age of the user is considered. However does not teach or suggest the concept of biasing speech recognition towards recognition of one or more words or phrases associated with stored audio files in the library that were recorded for one or more children
JP 2007152787 relates to printing device and teach or suggest the concept of biasing speech recognition towards recognition of one or more words or phrases associated with stored audio files in the library that were recorded for one or more children

CN 104620314 relates to a system and method capable of sound trigger, trigger waking up the electronic device or the device the extra voice command activation under the condition without manually starting the voice command function of the sound. In addition, such a sound trigger is a dynamically programmable or customizable. However does not teach or suggest the concept of biasing speech recognition towards recognition of one or more words or phrases associated with stored audio files in the library that were recorded for one or more children

CN 103390016 relates to electronic device which is configured to record outside sound to be stored into the audio file, a conversion unit which is configured forming based on speech-to-text (STT) conversion the voice comprises voice into text, and a controller which is configured forming text detection core from the keyword, and the keyword is set to the detected core for at least a portion of the file name of the audio file However does not teach or suggest the concept of biasing speech recognition towards recognition 

CN 102355646 relates to a  plural  mobile communication device Each communication device can ensures that specific participant using the device by detecting the loud voice, wherein the loud voice can reasonably be regarded as belonging to the nearest participant, the participant then most likely the device the participant. Then, each mobile communication device it is able to transfer from the corresponding participant received speech into text. The communication device of the individual and then the text is by the PAN is sent to hearing impaired. However does not teach or suggest the concept of biasing speech recognition towards recognition of one or more words or phrases associated with stored audio files in the library that were recorded for one or more children

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHA MISHRA whose telephone number is (571)272-5357. The examiner can normally be reached M-T 7AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/RICHA MISHRA/Primary Examiner, Art Unit 2674